 
Exhibit 10.19


NIC Sales Commission Plan
Senior Vice President of Business Development


Objective
The objective of any NIC  Sales Commission Plan, including this one (the
"Plan"), is to fairly compensate employees who contribute significantly to
securing significant profitable  contracts (“Contract”) that advance NIC's
growth.


General Parameters
The Plan generally provides that NIC Inc. (the "Company" or "NIC") will pay
commissions based upon a percentage of the operating income earned under a
Contract over the initial term (not including renewal options), subject to the
terms and conditions of this Plan and the terms and conditions established
hereunder relating to each such Contract.  Due to the potential for significant
variance in Contract values and financial risk, NIC, in its sole discretion, may
establish a minimum total commission or maximum total commission that may be
paid for any specific Contract opportunity.


Plan Term
The Plan covers new Contracts closed on or after September 12, 2012.


Plan Participants
The Chief Executive Officer ("CEO") will make a recommendation to the
Compensation Committee of the Board of Directors, as to whether the Senior Vice
President of Business Development ("SVP") may be considered for commission
payments under the Plan. The determination of the specific percentage of
Contract operating income commission recommendation for each Contract is at the
discretion of the CEO and the actual percentage is at the discretion of the
Compensation Committee.


Determination of Operating Income
Operating income will be determined in accordance with standard NIC accounting
policy and is equal to the amount reported monthly in the standard NIC financial
statements.  The initial estimate of Contract operating income will be mutually
agreed to among the Finance, Sales and Operations divisions.  Disputes regarding
the initial estimate of Contract operating income will be escalated to the CEO
for final determination. The CEO's determination will be final and binding.


Approval by Compensation Committee of the Board of Directors
The CEO will present the recommendation for SVP commission payments to the NIC
Board’s Compensation Committee no later than the next regularly scheduled
meeting following the collection of the initial month’s primary funding source
revenues for the respective Contract, for approval.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Timing of Commission Payments
Except as otherwise provided herein, the timing of commission payments shall be
as set forth in this section. 50% of the total estimated commission from the
first three years of the Contract will be paid within 30 days following
Compensation Committee approval.  The remaining 50% of the commission from the
first three years of the Contract will be divided into three payments as
follows:


First anniversary date of initial commission payment – 20%
Second anniversary date – 20%
Third anniversary date – 10%


Commission payments will be adjusted at least annually based on actual financial
results and updated financial forecasts.   If the initial term of the Contract
is longer than three years, the commission for the remaining term of the
Contract will be paid on each successive anniversary date. The SVP must be
employed by NIC on each payment date to receive payment.


Discretionary Payment
NIC, in its sole discretion, reserves the right to administer, interpret,
modify, or cancel, at any time, any element of the Plan including, but not
limited to bonuses, commissions, or incentive factors or objectives as set forth
in this document.  For example, given the risk profile of the particular
opportunity, NIC may fix the amount of the total commission, or may reduce the
percentage payout of the initial commission payment or subsequent commission
payments. The CEO and Compensation Committee may establish additional terms and
conditions applicable to each Contract in their sole discretion.


No incentive will be considered as compensation under any employee benefit plan
of NIC, except as may be otherwise provided in such employee benefit plan or by
law.


No commission will be paid if the SVP does not follow sales policies, procedures
or processes, develops an unsatisfactory working relationship with the prospect
or customer, or is no longer employed by NIC at the time a commission payment is
scheduled to be made.


No portion of a commission will be considered earned until the Contract is
properly signed and the initial month’s revenues from the primary funding source
have been collected by NIC.


Additional Terms
No Effect on Employment at Will. This Plan does not constitute any type of
employment contract, either expressed or implied. This Plan is not intended to,
nor does it in any way, detract from the at-will relationship of the parties.
Nothing contained in the Plan will give any employee the right to be retained in
the employment of the Company or affect the right of the Company to terminate
the employment of any employee.
 
 
2

--------------------------------------------------------------------------------

 
 
Dispute Resolution.  Disagreements or disputes between NIC and the SVP arising
out of or relating to interpretation of the Plan shall be submitted to the CEO
(or designate) for resolution. The CEO (or designate) shall decide the issue in
his or her sole discretion. Such decision will be final and binding.


Other Commissions.  Commissions for Contracts that are not identified within
this Plan will be administered at the sole discretion of the CEO, with approval
by the Compensation Committee.


Amendment and Termination.  The Plan may be amended or discontinued by the
Compensation Committee at any time without prior notification to participants. 
However, no amendment may adversely affect commissions under the Plan with
respect to a Contract after the collection of the initial month’s primary
funding source revenues for the respective Contract, except as expressly
provided herein.


Adjustment.  The Compensation Committee maintains sole discretion to adjust
commissions under the Plan downward for legitimate and reasonable performance
reasons. The Compensation Committee will, to the extent permitted by law, have
the sole and absolute authority to make retroactive adjustments to any
commissions paid to participants where the payment was predicated upon the
achievement of erroneous financial or strategic business results, or where the
participant engaged in intentional misconduct that increased his/her commission.
Where applicable, NIC may seek to recover any amount determined to have been
inappropriately received by a participant under the Plan.
 
Compliance.  The Compensation Committee may obtain such agreements or
undertakings, if any, as the Compensation Committee may deem necessary or
advisable to assure compliance with any law or regulation of any governmental
authority.  The Plan and any commission award made hereunder shall be subject to
all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.
  
Limitation on Liability.  No member of the Board or Compensation Committee, nor
any officer or employee of NIC acting on behalf of the Board or Compensation
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan. 
 
Rights under Plan.  The interests of participants under the Plan are not subject
to claims, indebtedness, attachment, execution, garnishment, or other legal or
equitable process.  Participant interests under the Plan may not be transferred
or assigned, other than by will or by the laws of descent and distribution.  If
the Participant attempts to alienate, assign, pledge, hypothecate, or otherwise
dispose of commission awards or other rights under the Plan, except as provided
for in this Plan, or in the event of any levy, attachment, execution, or similar
process upon the right or interest conferred by this Plan, the Board may
terminate the participant’s commission awards and rights by notice to the
participant, and it shall thereupon become null and void.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Clawback. By participating in the Plan, each participant is deemed to have
acknowledged that any amount paid pursuant to the Plan may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”) that will require the Company to recover certain amounts of
commission paid to certain executive officers by reason of any element by which
the commission is determined under this plan that becomes involved in an
accounting restatement, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirements under any applicable securities laws.  By participating
in the Plan, each participant agrees and consents to any forfeiture or required
recovery or reimbursement obligations of the Company with respect to any
compensation paid that is forfeitable or recoverable by the Company pursuant to
Dodd-Frank and in accordance with any Company policies and procedures adopted by
the Committee in order to comply with Dodd Frank, as the same may be amended
from time to time.


Ethical and Legal Standard
 

  1. No employee may pay, offer to pay or give any of their incentive
compensation or any other money to any agent, customer or representative of the
customer or any other person as an inducement or reward for assistance in making
a sale.         2. Gifts and entertainment above a nominal amount shall not be
given to customers, agents or representatives except in accordance with current
NIC's policies and procedures.         3. No NIC employee shall enter into any
understanding, agreement, plan or scheme, express or implied, formal or
informal, with any competitor in regard to prices, terms, or conditions of
sales, distribution, territories or customers, nor engage in any other conduct
which in the opinion of NIC's legal counsel creates any violations of any
municipal, state or federal law or regulation or is contrary to any NIC policy.
        4. Any failure to adhere to NIC's ethical and legal standards or of
other generally recognized ethical and legal business standards will subject an
employee to revocation of any commission paid in the past or potentially payable
in the future, or of other compensation as provided by this or any other
agreement to which the employee might otherwise be entitled. In addition, any
such infraction will subject the employee to disciplinary action, up to and
including termination.

 
Confidentiality.  This agreement is deemed confidential to the Company, except
as otherwise required by law.
 
4
 